WRIGHT, J.
This case does not differ in any essential feature from that of Bradley v. Kavanagh, ante. There, the witness was the widow and executrix of the deceased, here she is the widow, but not the executrix. In this case, as in that, she is offered to testify of a transaction transpiring in the husband’s life time, and it makes no difference that in that she give testimony as to the ownership of a horse, while in this she speaks of her desertion by her husband, and of support furnished during the time, by plaintiff; for it is her relation and the attitude of the parties which disqualifies, if at all, and not her interest in the subject matter of the recovery.
When the statute (§ 3982,) provides that “ no person shall be allowed to testify,” “ where the adverse party is the executor, &e,” it of course means, no one being a party, or in whose behalf the action is brought, within the meaning of § 3980. To give it any other construction, would lead to the absurd result, that no person could be a witness in a case, where one party was the executor of a deceased person.
The exclusion of the husband or wife, under § 3984, relates to communications made by the one to the other w’hile married, and the inhibition continues after the relation ceases. This was riot attempted in the case before us. The *272witness was offered and testified of matters which she knew of her own knowledge, in every sense independent of her husband.
In our opinion, there is no rule of public policy justifying the exclusion of this testimony. Nor is there any provision of the statute rendering the witness incompetent.
Reversed.